Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated August 18, 2022,
Claims1-4, 6-11, and 13-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, and 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 as amended requires “changing temporarily a spectral composition of the illumination” without support for this limitation in the disclosure at the time of filing.  The Specification mentions illumination and “temporal” changes, but “temporal” or “temporally” does not mean the same thing as “temporarily”.  Temporal is something that relates to time and temporarily is something that is not permanent.  The two terms are not synonymous.  Because the disclosure does not mention changing the illumination temporarily, the Examiner asserts Applicant was not in possession of the claimed invention at the time of filing.
Claims 23 and 24 include processing functions without providing the algorithms related to those functions.  The 3D imaging of claim 23 and the super resolution of claim 24.  The Specification does not provide details as to how this is done, but merely states that such imaging can be achieved.  To be in possession of the claimed invention, Applicant must show the algorithms Applicant is using.  It is not enough that someone of ordinary skill in the art could program a processor to achieve 3D imaging or super resolution.  To the extent that these are well-known processing techniques, Applicant needs to provide evidence supporting that assertion.  At this time, the disclosure lacks the details necessary to establish that Applicant was in possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740) in view of Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), and Seibel et al. (US 2008/0058629).
Regarding Claim 1, Zalevsky discloses:
An endoscope comprising a fiber (see Paragraph 0014 describing an endoscope with a fiber) comprising a plurality of at least one hundred cores (Paragraph 0014, bundle has 10,000 to 30,000 cores) distributed at a fill factor smaller than 1/4 (Paragraph 0014; 1/(D/d)2 is (1/((30-9)/9)2 ~ 1/5.44 where D is the diameter of the cladding minus the diameter of the core; also, πr2/D2 is 20.25π/441 ~ 1/7).
Zalevsky does not explicitly disclose wherein the fiber is made of at least one polymer.  Suzuki teaches using polymer fibers because glass fibers are more rigid and known to break (Col 1 Lines 25-30).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the common endoscope in Zalevsky to include Suzuki’s polymer fibers.  Such a modification improves flexibility and reduces the likelihood the fiber will break during use.
Zalevsky also discloses using the cores to illuminate the area with coherent light to obtain 3D information (Paragraph 0053).  Zalevsky does not explicitly disclose the endoscope further comprising a processor configured to provide diagnostics using one or more wavelength combinations of said multiple narrowband wavelengths.  Deckert teaches using a processor to control the operations of the narrowband light and to process various characteristics of the image (Paragraph 0041).  The processing includes determining whether or not the tissue is normal or abnormal, which is a diagnostic function.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky’s device to include Deckert’s processor to provide diagnostics on the imaged area.  Such a modification provides meaningful information to the user when imaging the target area, such as whether or not the tissue is abnormal.
Zalevsky does not explicitly disclose changing temporarily a spectral composition of the illumination (although, the Examiner notes that the Zalevsky’s light source could simply be turned on/off as desired to change the illumination temporarily).  The Examiner notes that this is common in the art as changing the spectral composition of light allows for different types of imaging.  For example, white light is used for optical imaging and narrowband light is used to obtain a fluorescent image.  Endoscopes switch between the two modes to provide the user with the different perspectives.  In any event, Seibel teaches using a light source that can switch between modes at different times and frames (Paragraph 0057).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevksy’s device to include Seibel’s switchable modes.  Such a modification allows for different functions to be performed in different frames.

Regarding Claim 3, Zalevsky and Suzuki disclose wherein two or more of the cores are interspaced by intermediate elements having a different refractive index from any of said two or more cores (see Suzuki Col 8 Lines 10-13 discussing the need to have a different refractive index between the core polymer and the sea polymer, which is the polymer between the cores; also see Col 5 Lines 45-65 discussing using polymers with a different refractive index when using a sheath, which would be an intermediate element, around the cores).

Regarding Claim 21, Zalevsky and Suzuki disclose wherein each of said plurality of at least one hundred cores has a diameter between 0.4 to 2 µm (see Suzuki Col 3 Line 8).  Suzuki discloses using cores as small as 2 µm and also that as the cores get smaller than that, light transmission properties are reduced.  However, a core with a diameter of 1.99999 for example, will have light transmission properties substantially similar to those of a core with a diameter of 2 µm such that using one or the other would be obvious.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s diameter to be slightly less than 2 µm.  Such a modification would be a change in size without a change in function.

Regarding Claim 22, Zalevsky and Suzuki disclose wherein said plurality of at least one hundred cores distributed at a fill factor smaller than 1/9 (Paragraph 0014; 1/(D/d)2 is (1/((30-8)/8)2 ~ 1/7.56 where D is the diameter of the cladding minus the diameter of the core; also, πr2/D2 is 16π/484 ~ 1/10).  The Examiner notes that small changes in the various sizes result in changes to the fill factor ratio.  Because Zalevsky’s ratio is similar to Applicant’s, the Examiner considers it obvious to make small changes in size as is customary in the art such that the claimed ratio is met.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), and Seibel et al. (US 2008/0058629), as applied to claim above, and further in view of Amma et al. (US 2013/0171667).
Zalevsky, Suzuki, Deckert, and Seibel disclose the invention substantially as claimed as stated above.
Regarding Claim 2, they do not explicitly disclose wherein a cladding surrounding the cores comprises nanoparticles having plasmonic resonances at wavelengths that are .+-5 nm with respect to illumination wavelengths through the fiber.  Amma teaches tuning a plasmonic resonance wavelength of the SERS active nanoparticles with a predetermined wavelength of an excitation light (see Paragraph 0023).  The Examiner asserts that this tuning would be understood by a person having ordinary skill in the art to mean that the plasmonic resonance wavelength to be within a certain tolerance range relative to the light.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Zalevsky, and Suzuki’s fiber to include Amma’s nanoparticles.  Such a modification allows for in-vivo sensing of biological samples (see Paragraph 0003).

Regarding Claim 4, they do not explicitly disclose wherein the intermediate elements are hollow cores.  Amma teaches that it is known in the art to use hollow fibers or air holes in fiber optics, and such hollow fibers are suitable for many sensing applications (Paragraphs 0005-0006).  The Examiner also notes that the use of air holes seems to be well-known in the art (see Conclusion for additional references).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s fiber to include air holes.  Such a modification appears to be well-known in the art as either part of the cladding or as hollow fibers.

Claims 6, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), and Seibel et al. (US 2008/0058629), as applied to claim 1 above, and further in view of Hussein (US 4,768,858).
Zalevsky, Suzuki, Deckert, and Seibel disclose the invention substantially as claimed as stated above.
Regarding Claim 6, they do not explicitly disclose wherein the fiber comprises at least one void configured as a working channel going through the fiber.  Hussein teaches that it is known to have a void through a fiber for tools (see Fig. 2; Col 4 Lines 21-32).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s fiber to include Hussein’s void.  Such a modification allows tools and fluids to traverse from the proximal end of the device to the distal.

Regarding Claim 8, Zalevsky as modified discloses wherein the working channel is configured to introduce at a fiber tip at least one of: at least one illumination element, at least one treatment element and suction element (Hussein’s void can accommodate various tools and perform suction, Hussein Col 4 Lines 45-55).

Regarding Claims 14-16, Zalevsky as modified discloses wherein the working channel is configured to introduce at a fiber tip at least one treatment element and suction, and the endoscope is configured to control at least one of a treatment and the suction according to imaging input during treatment (the claim does not require any additional structure and Hussein’s void is designed to introduce treatment elements or suction as referenced above; because Suzuki and Hussein permit visualization and any tools would be inserted through the scope such that they move with the scope, the scope can control the treatment and/or suction based on the images obtained); wherein the at least one treatment element comprises a plurality of treatment fibers integrated within the fiber (only functionally claimed); and wherein one or more of the plurality of treatment fibers are positioned at a periphery of the at least one working channel and are operated to apply the treatment collectively (the fibers are only functionally claimed and multiple treatment elements can be used within Hussein’s void).

   Claims 7, 9-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), Seibel et al. (US 2008/0058629), and Hussein (US 4,768,858), as applied to claims 1 and 6 above, and further in view of Mukherjee (US 2012/0215065).
Zalevsky, Suzuki, Deckert, Seibel, and Hussein disclose the invention substantially as claimed as stated above.
Regarding Claim 7, they do not explicitly disclose wherein the void is eccentrically positioned at a tip cross section of the fiber.  Mukherjee shows placing treatment tools on the periphery of the endoscope (see Fig. 4 lasers 36).  Using imaging optics, for example, in the center of the device is common for fairly obvious reasons.  This provides a centered view of the surroundings giving the user a view that is easy to orient spatially.  This isn’t always the case as off-center viewing optics are also used, but here, placing the treatment tools in an eccentric void allows for central viewing optics.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky, Suzuki and Hussein’s void to be eccentric.  Such a modification is common for tool placement so that the visualization optics can remain centered.

Regarding Claim 9, they do not explicitly disclose at least one treatment fiber.  Mukherjee teaches using laser fibers (36) within an endoscope for treatment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky, Suzuki and Hussein’s device to include Mukherjee’s lasers.  Such a modification incorporates well known technology (laser fibers for treatment) into the device so that tissue can be treated and viewed at the same time.

Regarding Claim 10, Zalevsky as modified discloses wherein said at least one treatment fiber is within the endoscope (see Mukherjee Figs. 1 and 4 showing the laser fibers 36 within the endoscope).

Regarding Claim 11, Zalevsky as modified discloses wherein said at least one treatment fiber is located at a periphery of the endoscope (see Mukherjee Fig. 4 showing the laser fibers 36 on the periphery of the scope).

Regarding Claim 13, Zalevsky as modified discloses wherein said at least one treatment fiber comprises a plurality of treatment fibers configured to apply a treatment collectively (see Mukherjee showing two laser fibers 36 that can apply treatment together as desired).

Regarding Claim 17, Zalevsky, Suzuki and Hussein do not explicitly disclose wherein the fiber further comprises at least one optical element at a proximal tip of the fiber, configured to generate an image of a region facing the tip which includes an area facing the at least one void (although Suzuki does mention an image-transmitting light-receiving member and show what appears to be an unnumbered lens in Fig. 1 at the proximal end of the fiber).  Mukherjee teaches connecting the proximal ends of the fibers to coupler 3 which contains several lenses (Paragraph 0029).  This is common in the art to focus images from the fibers onto sensors (CCD or CMOS usually) for image acquisition and subsequent image processing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky, Suzuki and Hussein’s device to include proximal optical elements.  Such a modification is standard in the art to focus the images onto a sensor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), Seibel et al. (US 2008/0058629), Hussein (US 4,768,858), and Mukherjee (US 2012/0215065), as applied to claims 1, 6, and 17 above, and further in view of Harris (US 2008/0137363).
Zalevsky, Suzuki, Deckert, Seibel, Hussein, and Mukherjee disclose the invention substantially as claimed as stated above.
Regarding Claim 18, they do not explicitly disclose wherein the at least one optical element is a lens having at least one blocked aperture corresponding to the at least one void.  Harris teaches using a lens with a blocked central portion to reduce noise (see Paragraph 0090).  Given Zalevsky’s modified configuration with a working channel/void, using a means for blocking light emanating from that channel is logical because such light could simply be noise emanating from the void and not the fiber.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s device to include a blocked aperture to reduce noise coming from somewhere other than the fiber. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), Seibel et al. (US 2008/0058629), Hussein (US 4,768,858), and Mukherjee (US 2012/0215065), as applied to claims 1, 6, and 17 above, and further in view of Gaeta et al. (US 2005/0043636).
Zalevsky, Suzuki, Deckert, Seibel, Hussein, and Mukherjee disclose the invention substantially as claimed as stated above.
Regarding Claims 19 and 20, they do not explicitly disclose wherein the at least one optical element comprises a plurality of optical elements, each in optical communication with a respective core or group of cores; wherein on or more of the plurality of optical elements are prisms configured to deliver radiation from the void-facing area to the cores.  Gaeta teaches using multiple lenses (8, which are the equivalent of prisms as a prism is just a type of lens) at the proximal end of an endoscope to focus light received from the fibers.  Also, using more than one lens is nothing more than duplicating known components without providing a change in function.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s device to include multiple lenses or prisms at the proximal end.  Such a modification focuses received light as is known in the art, and is nothing more than duplicating known components without providing a functional difference.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), and Seibel et al. (US 2008/0058629), as applied to claim above, and further in view of Yokota (US 4,656,508).
Zalevsky, Suzuki, Deckert, and Seibel disclose the invention substantially as claimed as stated above.
Regarding Claim 23, they do not explicitly disclose wherein the illumination source is configured to provide structured light patterned illumination, and wherein the processor is configured to provide 3D sensing by analyzing the structured light pattern illumination on a tissue.  Yokota teaches using a projected light pattern on an object wherein the processor receives the reflected light to display a three-dimensional image (Abstract, Col 2 Lines 20-35).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky’s device to include Yokota’s structured light and 3D processing.  Such a modification provides a 3D image of the target area to the user.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079), Deckert et al. (US 2002/0007111), and Seibel et al. (US 2008/0058629), as applied to claim above, and further in view of Papadopoulos et al. (US 2015/0015879).
Zalevsky, Suzuki, Deckert, and Seibel disclose the invention substantially as claimed as stated above.
Regarding Claim 24, they do not explicitly disclose wherein the illumination source is configured to provide structured light patterned illumination, and wherein the processor is configured to obtain super resolution results by utilizing parameters of temporally changing spatially projected patterns of illumination to implement temporal multiplexing super resolution.  Papadopoulos teaches projecting a light pattern and changing the pattern dynamically or by changing the phase super-resolution (Abstract, Paragraphs 0001-0005).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky’s device to include Papadopoulos’s structured light and super resolution.  Such a modification provides super resolution in an endoscopic device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patterned illumination for 3D imaging: Takahashi et al. (US 2009/0244260).  Endoscope with different modes and spectral transmittance for illumination: Suzuki et al. (US 7,704,206).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795